             Case 3:21-cv-01707-EMC Document 16 Filed 05/03/21 Page 1 of 3




 1   Scott R. Raber (SBN 194924)
     scott.raber@rimonlaw.com
 2
     Matthew H. Poppe (SBN 177854)
 3   matthew.poppe@rimonlaw.com
     RIMON, P.C.
 4   800 Oak Grove Avenue, Suite 250
     Menlo Park, CA 94025
 5   Telephone: 415.693.9208
 6   Attorneys for Defendant
     SIMON LANCASTER
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12

13   APPLE INC., a California corporation,               CASE NO.: 3:21-cv-01707-EMC

14                                                       DEFENDANT SIMON LANCASTER’S
                          Plaintiff,                     CERTIFICATE OF INTERESTED
15                                                       ENTITIES OR PERSONS [FED. R. CIV. P.
            v.
                                                         7.1] [N.D. CAL. CIV. L.R. 3-15]
16
     SIMON LANCASTER, an individual,
17
                                                         Hon. Edward M. Chen
18                        Defendant.

19

20

21

22

23

24

25

26

27

                                  CERTIFICATE OF INTERESTED ENTITIES
                              Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
              Case 3:21-cv-01707-EMC Document 16 Filed 05/03/21 Page 2 of 3




 1          Pursuant to Federal Rule of Civil Procedure 7.1 and Civil Local Rule 3-15, the undersigned

 2   counsel of record for Simon Lancaster certifies that Simon Lancaster is an individual and is not

 3   aware of any persons, associations of persons, firms, partnerships, corporations (including parent

 4   corporations) or other entities that may have a pecuniary interest in the outcome of this case, other

 5   than the Plaintiff and Defendant in this case.

 6

 7   Dated: May 3, 2021                                      RIMON, P.C.

 8
 9                                                           /s/ Scott R. Raber__________________
                                                             Scott R. Raber (SBN 194924)
10                                                           scott.raber@rimonlaw.com
                                                             Matthew H. Poppe (SBN 177854)
11                                                           matthew.poppe@rimonlaw.com
                                                             RIMON, P.C.
12
                                                             800 Oak Grove Avenue, Suite 250
13                                                           Menlo Park, CA 94025
                                                             Telephone:      415.693.9208
14                                                           Attorneys for Defendant
                                                             SIMON LANCASTER
15

16

17

18

19

20

21

22

23

24

25

26

27                                                       1
                                     CERTIFICATE OF INTERESTED ENTITIES
                                 Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
              Case 3:21-cv-01707-EMC Document 16 Filed 05/03/21 Page 3 of 3




                                       CERTIFICATE OF SERVICE
 1

 2
            I hereby certify that on May 3, 2021 the within document was filed with the Clerk of the
 3
     Court using CM/ECF, which will send notification of the filing to all attorneys of record in this case.
 4

 5

 6
                                                            /s/ Scott R. Raber
 7                                                          Scott R. Raber

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                      2
                                    CERTIFICATE OF INTERESTED ENTITIES
                                Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
